Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Hsu, Reg. 63063 [470-403-3609] on 02/14/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A three-dimensional (3D) memory device, comprising:
a substrate; 
a plurality of horizontal conductive layers disposed above the substrate, immediately-adjacent two of the conductive layers are spaced by a first air gap;
a plurality of vertical memory structures passing through the conductive layers and connected to the substrate; 
a vertical conductive post disposed between immediately-adjacent two of the memory structures and passing through the conductive layers and connected to the substrate, the conductive post is spaced from immediately-adjacent edges of the conductive layers by a second air gap at a horizontal level, wherein the second air gap 
a conformal oxide layer having a first portion formed between the first air gap and the vertical memory structures, and a second portion formed between the first air gap and the conductive layers, wherein the first portion and the second portion have a uniform thickness; and
a non-conformal layer disposed over top portions of the conductive layers, the memory structures and the conductive post, wherein the non-conformal layer has a third air gap disposed between the conductive post and an immediately-adjacent one of the memory structures, the third air gap does not fluidly communicate with the first and second air gaps.

Claim 2. (Original) The 3D memory device of claim 1, wherein the first air gap fluidly communicates with the second air gap.

Claim 3. (Cancelled) 

Claim 4. (Previous presented) The 3D memory device of claim 1, wherein the uniform thickness ranges from about 1 nm to about 5 nm.

Claim 5. (Original) The 3D memory device of claim 1, wherein each memory structure comprises a storage layer in contact with the conductive layers and a channel layer in contact with the storage layer.

Claim 6. (Original) The 3D memory device of claim 1, wherein the first air gap has a width ranging from about 10 nm to about 50 nm.

Claim 7. (Original) The 3D memory device of claim 1, wherein the first air gap has a width that is smaller than about 20 nm.

Claim 8. (Original) The 3D memory device of claim 1, wherein the second air gap has a width ranging from about 10 nm to about 100 nm.

Claim 9. (Original) The 3D memory device of claim 1, wherein the second air gap has a width that is smaller than about 50 nm.

Claim 10-21. (Cancelled) 

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest the process steps of “wherein the second air gap fills up an entire area between the vertical conductive post and a corresponding one of the vertical memory structures” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894